Citation Nr: 9913079	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  97-29 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1965 to March 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied entitlement to service connection 
for PTSD.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of a neuropsychiatric 
disability of any kind.

3.  PTSD was diagnosed by a private physician in 1995 but was 
related to an employment incident in 1994; however, a recent 
board of three psychiatrists concluded that the veteran did 
not have symptoms of PTSD.


CONCLUSION OF LAW

A claim for entitlement to service connection for PTSD is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
each claim is well grounded; that is, that each claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A plausible claim is "one which is meritorious on its own or 
capable of substantiation."  Black v. Brown, 10 Vet. 
App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

In addition to the above regulations, service connection for 
PTSD requires the following:  (1) a current, clear medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor); (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet. 
App. 128, 130 (1997).  With respect to the first element, the 
Board notes that "a clear (that is, unequivocal) PTSD 
diagnosis by a mental-health professional must be presumed . 
. . to have been made in accordance with the applicable DSM 
[Diagnostic and Statistical Manual of Mental Disorders] 
criteria as to both the adequacy of the symptomatology and 
the sufficiency of the stressor."  Id. at 139.  Moreover, 
"under the DSM-IV, the mental illness of PTSD would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of predisposition toward 
development of that condition."  Id. at 141 (incorporating 
the "eggshell plaintiff" rule to service connection 
awards).  

With regard to the second element, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 1998).  The Board notes that "[w]here it 
is determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.304(d), (f) (1998); see also Gaines v. West, 11 
Vet. App. 113 (1998) (determination of whether veteran 
engaged in combat with enemy is particularly significant in 
PTSD cases).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1998).  However, if the "claimed stressor 
is not combat related, a veteran's lay testimony regarding 
in-service stressors is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a psychiatric 
diagnosis or treatment.  The March 1967 separation 
examination reports demonstrate a normal psychiatric clinical 
evaluation.  In addition, there is no indication of any 
inservice history of psychiatric symptomatology.

Post service medical evidence indicates no mention of a 
neuropsychiatric disorder until the veteran underwent an 
Agent Orange examination in May 1983.  At that time, he was 
diagnosed with anxiety neurosis.  He filed a claim for a 
nervous disorder with the RO but failed to submit additional 
evidence and the claim was apparently abandoned.  In a 
January 1985 letter, Miguel A. Cubano, M.D., the veteran's 
private treating physician, related that the veteran had been 
treated since August 1978 for acting out, heavy drinking, 
irritability, and hostility.  Dr. Cubano reported that the 
veteran had served in Vietnam and while there started 
behaving in a bizarre way (although the service medical 
records are negative for any bizarre psychiatric behavior).  
The final diagnosis was severe anxiety neurosis, and rule/out 
schizophrenia, latent type.

In 1996, the veteran submitted a psychiatric evaluation dated 
in June 1995 from Dr. Cubano to the effect that in September 
1994 the veteran was at his place of employment (the Post 
Office) and heard an argument.  When he went to investigate, 
he found himself face to face with a man with a gun who 
threatened him.  One of the assailants kicked him maliciously 
in the chest.  Since that time, he reported continuous 
tremors in his hands, nightmares of a man running toward him 
with a gun ready to fire, tension, and anxiety.  Several 
months after the incident he became restless, delusional, 
suspicious, and had strong ideas of reference and 
persecution.  Later, judgment was noted to be poor and 
impulsive, he was secluded at home and fearful of going out.  
The final diagnosis was PTSD.

In an August 1996 VA psychiatric examination, the veteran 
reported that he was assaulted while working at the Post 
Office in September 1994 and had not worked since that time.  
A diagnosis was deferred pending a field survey.  In an 
October 1996 social and industrial survey, the social worker 
related that the veteran had worked at the Postal Service but 
had been receiving workers' compensation since 1994.  He was 
being treated by a private psychiatrist.  He complained of 
problems with sleep, and small tremors in his hands and 
indicated that he had been like that since service.  He 
reported that noises make him tense and irritable but he kept 
busy at home with yard work or helped his wife with home 
chores.  His wife related that he had insomnia and was tense 
and irritable for any kind of incident.  His neighbor 
described him as nervous and remarked that he looked around 
when they talked.  

In a November 1996 VA PTSD psychiatric board examination, 
three psychiatrists evaluated the claims file, the field 
survey, and examined the veteran.  The service records 
indicated that he was in Vietnam for nearly one year and he 
reported that he was a shipping and receiving clerk.  He did 
not have any specific complaint about Vietnam but admitted 
that he had been a heavy drinker since then.  He had seen a 
private psychiatrist after service and was currently seeing 
Dr. Cubano on a private basis.  He had worked for 29 years in 
the Post Office as a mail carrier but had retired two years 
previously.  He related the assault at the Post Office in 
which he had a gun to his head and had not worked since that 
time.  He complained of episodes of anger and floating 
anxiety.  The final diagnoses included substance use 
disorder, alcohol dependence, and anxiety disorder, not 
otherwise specified.  The examiners concluded that it was 
their unanimous impression that there was no clinical 
evidence or history of a PTSD diagnosis.

As noted above, service connection for PTSD requires a 
current, clear medical diagnosis of PTSD, evidence of an in-
service stressor, and medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998); Cohen v. 
Brown, 10 Vet. App. 128, 130 (1997).  In this case, there is 
no evidence of in-service psychiatric diagnosis or 
symptomatology, although the veteran reported bizarre 
behavior in service to his private treating physician.  Next, 
even giving the veteran the benefit of assuming a current 
medical diagnosis of PTSD (which was not found on the most 
recent VA examination), the Board concludes that the veteran 
failed to show a medical nexus between his current claimed 
diagnosis of PTSD and active duty service.  Specifically, the 
private physician who diagnosed PTSD noted only that the 
veteran had been exposed to a traumatic assault in September 
1994 at his workplace.  There was absolutely no mention of 
the veteran's active duty service in connection with the 
diagnosis of PTSD at the time it was made.  

Further, the board of three VA psychiatrists who reviewed the 
claims file and examined the veteran also noted the September 
1994 workplace assault but found that there was insufficient 
evidence to make a diagnosis of PTSD.  Moreover, there is no 
current private medical evidence associated with the claims 
file suggesting that PTSD was related to an in-service 
evidence.  Finally, the Board concludes that there is no need 
to address the issue of in-service stressors as the veteran's 
PTSD stressor was related to a workplace assault many years 
after service separation.  Therefore, the Board finds that 
even assuming a current diagnosis of PTSD, the medical 
evidence does not related the diagnosis to any in-service 
occurrence or event.  Accordingly, the veteran has failed to 
show a medical nexus between service and PTSD, as required by 
law, and the claim is not well grounded.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

In conclusion, although the RO did not specifically state 
that it denied the veteran's claim on the basis that it was 
not well grounded, the Board concludes that this error was 
not prejudicial to the claimant.  See Edenfield v. Brown, 8 
Vet. App. 384 (1995) (deciding that the remedy for the 
Board's deciding on the merits a claim that is not well 
grounded should be affirmance, on the basis of nonprejudicial 
error).  While the RO denied service connection on the 
merits, the Board concludes that denying the claim because 
the claim is not well grounded is not prejudicial to the 
veteran, as his arguments concerning the merits of the claim 
included, at least by inference, the argument that sufficient 
evidence to establish a well-grounded claim is of record.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claim is well 
grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOGPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.  The Board has 
examined all the evidence of record with a view toward 
determining whether the veteran notified VA of the possible 
existence of information which would render his claim 
plausible.  However, the Board finds no such information 
present.  See Beausoleil v. Brown, 8 Vet. App. 459, 464-65 
(1996); Robinette v. Brown, 8 Vet. App. 69, 80 (1995).


ORDER

Entitlement to service connection for PTSD is denied on the 
basis that the claim is not well grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

